Citation Nr: 0605882	
Decision Date: 03/01/06    Archive Date: 03/14/06

DOCKET NO.  03-24 434	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for a disability 
manifested by hematuria.

2.  Entitlement to service connection for a disability 
manifested by abnormal electrocardiogram (EKG) with sinus 
tachycardia (ST) changes.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Kelli A. Kordich, Counsel


INTRODUCTION

The veteran served on active military duty from July 1981 to 
July 2001.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia which denied the benefits sought on 
appeal.  

In April 2005, the Board remanded the issues for further 
development to include scheduling VA examinations.


FINDINGS OF FACT

1.  The veteran does not have a disability manifested by 
hematuria.

2.  The veteran does not have a disability manifested by 
abnormal EKG with ST changes.


CONCLUSIONS OF LAW

1.  A disability manifested by hematuria was not incurred in 
or aggravated by active military service.  38 U.S.C.A. §§ 
1110, 5103 5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 
3.303, 3.304 (West 2002).

2.  A disability manifested by an abnormal EKG with ST 
changes was not incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 5103 5103A, 5107 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.310 
(2005).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Background

Service medical records show an August 1997 examination 
showed a diagnosis of hematuria.  In October 1999, the 
veteran was diagnosed with hematuria.  A kidney ultrasound 
showed no radiographic evidence of nephrolithiasis or 
ureterolithiasis.  A March 2001 radiologic report showed no 
evidence of acute cardiopulmonary disease; old granulomatous 
disease was noted.  Electrocardiogram (ECG) showed non-
specific T wave abnormality.  The veteran's retirement 
examination dated in April 2001 showed non-specific T-wave 
abnormality and a benign flow murmur.  The veteran's 
genitourinary system was noted as clinically normal.  

At her October 2002 VA examination, the heart examination 
showed normal rate and rhythm and there were no murmurs.  
Laboratory studies noted that urinalysis had too numerous to 
count red blood cells.  The hemoglobin was 14 grams, white 
blood cells 5,900, platelets 287,000.  The diagnosis was 
hematuria.  A November 2002 stress test results showed 
significant ST segment abnormality with exercise, probably 
from hypertension response to exercise; silent myocardial 
ischemia could not be totally excluded; heart rate response 
was stunted by Atenolol; and metabolic equivalents (METs) 
achieved 8.6.  The diagnosis was hypertensive response to 
exercise.  

The Board remanded the appeal in April 2005 for further 
evaluation to include scheduling VA examinations.  

At her August 2005 VA examination, the examiner noted that in 
1988, the veteran underwent a myomectomy for uterine fibroids 
and a heart murmur was noted at that time with some 
evaluation, although the examiner noted that the specific 
evaluation could not be found in her record.  She was told 
that she had nothing of any significance and was not treated 
at all.  In April 2001, she was found to have a "benign flow 
murmur" although never had an echocardiogram.  She had been 
treated for hypertension since 1999.  At the present it was 
noted that the veteran took Lisinopril, Zestril, and 
Hydrochlorothiazide.  The veteran denied chest pain, 
shortness of breath, exercise reduction, edema or other 
symptoms which might suggest cardiovascular disease.  She had 
been told that her electrocardiogram showed ST abnormalities.  

The examination showed that the heart was not enlarged and 
the examiner could not detect a murmur in either sitting or 
supine positions.  The peripheral vascular examination was 
normal; there was no edema or evidence of congestive heart 
failure.  The echocardiogram showed no valvular disease and 
normal systolic function with an ejection fraction (EF) of 65 
percent.  It was noted that the veteran had hypertension but 
there was no evidence of heart disease.  The 
electrocardiogram findings were non-specific.  

A September 2005 VA two-dimensional transthoracic 
echocardiogram with pulsed and continuous Doppler was 
performed.  The findings were as follows: the left ventricle 
was normal in size and there was no thrombus.  The left 
ventricular systolic function was normal.  Ejection fraction 
was visually estimated at 55-65 percent.  The left 
ventricular wall motion was normal.  The right ventricle was 
normal in size and there was normal right ventricular wall 
thickness.  The right ventricular systolic function was 
normal.  The left atrial size was normal as was the right.  
The interatrial septum was intact with no evidence for an 
atrial septal defect.  The mitral valve leaflets appeared 
normal and there was no evidence of stenosis, fluttering, or 
prolapse.  The tricuspid valve was not well visualized.  It 
was noted that although not well visualized the aortic valve 
appeared structurally normal.  The pulmonic valve was not 
well visualized.  The aortic root was normal in size.

At her November 2005 VA urology examination, the history 
indicated microscopic hematuria.  It was noted that for this 
she has had some evaluation, etiology of which was still 
unknown.  The examiner noted that radiologic studies and 
cystoscopic examinations were performed at Walter Reed 
without any abnormality noted.  The examiner indicated that 
in view of the above findings and given the negative 
cystoscopy in particular, it was unlikely that hematuria was 
secondary to service-related activity.  



The Veterans Claims Assistance Act of 2000 (VCAA)

Under the Veterans Claims Assistance Act of 2000 (VCAA), Pub. 
L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000), VA first has a 
duty to provide an appropriate claim form, instructions for 
completing it, and notice of information necessary to 
complete the claim if it is incomplete.  38 U.S.C.A. § 5102; 
38 C.F.R. § 3.159(b)(2).  Second, VA has a duty to notify the 
veteran of the information and evidence needed to 
substantiate and complete a claim, notice of what part of 
that evidence is to be provided by the claimant, and notice 
of what part VA will attempt to obtain for the claimant.  
38 U.S.C.A. § 5103(a); Charles v. Principi, 16 Vet. App. 370, 
373-74 (2002); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  Third, VA has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  This 
assistance includes obtaining all relevant evidence 
adequately identified in the record, and in some cases, 
affording VA examinations.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  Finally, VA has a duty to notify the veteran that 
he should submit all pertinent evidence in his possession.  

In this case, the Board finds that there is no issue as to 
providing an appropriate application form or completeness of 
the application.  Written notice provided in September 2002 
fulfills the requirements set forth under 38 U.S.C.A. 
§ 5103(a), to include any duty to inform the veteran to 
submit all pertinent evidence in his possession.  VAOPGCPREC 
08-03; 69 Fed.Reg. 25108 (2004).  Finally, the Board finds 
that VA has secured all available pertinent evidence and 
conducted all appropriate development.  Hence, VA has 
fulfilled its duties under the VCAA.  

Criteria

For service connection to be granted, the law requires that 
there be a disability and that the disability result from 
disease or injury incurred in or aggravated by service. 38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Regulations provide that 
service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  Additionally, 
arteriosclerotic heart disease may be presumed to have been 
incurred in service, if the evidence shows that such disease 
became manifest to a degree of 10 percent or more within one 
year from separation from active service, even though there 
is no evidence of such disease during the period of service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309.  Finally, service connection may be 
established on a secondary basis where the evidence shows 
that (1) that a current disability exists and (2) that the 
current disability was either (a) caused by or (b) aggravated 
by a service connected disability.  Allen v. Brown, 7 Vet. 
App. 439, 448 (1995).  See also 38 C.F.R. § 3.310(a).

Analysis

Although service medical records show a diagnosis of 
hematuria and ECG non-specific T-wave abnormality, there are 
no diagnoses of disabilities related to these findings.  VA 
examinations in 2005 showed a normal echocardiogram study 
with no murmur detected.  The heart was not enlarged and 
there was no evidence of valvular disease or heart disease.  
An additional examination in 2005 shows the veteran was 
diagnosed with microscopic hematuria by history, and that the 
examiner opined that it was unlikely that hematuria was 
secondary to any service related activity based on the 
negative radiologic studies and cystoscopic examinations.  

There is no medical evidence that the veteran currently has 
disabilities manifested by hematuria or by abnormal EKG with 
ST changes.  

In the absence of proof of a present disability there can be 
no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143- 
44 (1992).  In Brammer, the United States Court of Appeals 
for Veterans Claims (Court) stated that "Congress 
specifically limits entitlement for service-connected disease 
or injury to cases where such incidents have resulted in a 
disability."  Brammer, 3 Vet. App. at 225.  The Court further 
stated that where the proof is insufficient to establish a 
present disability there could be no valid claim for service 
connection.  Id.

As is noted above, the veteran asserts that she is entitled 
to service connection for disabilities manifested by 
hematuria and abnormal EKG with ST changes; however, there is 
no medical evidence of record, which establishes that the 
veteran currently has these disabilities.

Under these criteria, a "disability" for VA compensation 
benefit purposes is not shown to be present in this case.  In 
the absence of a current disability, as defined by governing 
law, the claim must be denied.


ORDER

Entitlement to service connection for a disability manifested 
by hematuria is denied.

Entitlement to service connection for a disability manifested 
by abnormal EKG with ST changes is denied.


____________________________________________
C. TRUEBA
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


